Title: To James Madison from Francis Corbin, 5 July 1815
From: Corbin, Francis
To: Madison, James


                    
                        
                            Dear Sir
                        
                        The Reeds. Virginia July 5th. 1815.
                    
                    Mrs. Corbin of King’s Creek, for whose Son Peter Beverley Randolph I took the liberty to solicit a midshipman’s Warrant some time ago, is here, and importunes me to remind you of that request. She has two Sons in Commodore Decatur’s Squadron, and is anxious that a third should partake, with his Brothers, of the glory to be acquired in the Expedition against Algiers. If a Warrant should be conferred on him—it’s transmission to me will be the speediest way of conveying it to the young gentleman.
                    A little incident has occurred in this neighborhood, in itself trifling, but to me all important, which compels me to intreat your intercession with the Post office Department; to my correspondence with which thro’ Mr. Bradley A-P. M. G. I beg leave to refer you. In my letter of this date to him I have informed him that I should make this request, and have begged it, as a favor, that he will make to you a full communication of my griefs & of those of others in the neighborhood.
                    You, Sir, who are a veteran observer of the human character, know full well how prone men are, in all countries, to visit their own Sins upon the Heads of others, and, in a very especial manner, to visit the Sins of subordinate officers on the Heads of their Superiors. It is this circumstance which makes it a more unpleasant thing to Exercise the functions of a chief Magistrate here than in almost any other Country. Here the Grecian maxim is completely reversed. For here—“delirant Achivi plectuntur reges”—the People err and the President is blamed for it.
                    To be your vindicator against this false Logic has Ever been, and will ever continue to be the Study and the delight of Dear Sir, with never ceasing and never varying Respect & Esteem, Your much obliged and mo: faithful Hle. Servt.
                    
                        
                            Francis Corbin
                        
                    
                